Citation Nr: 1821545	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  12-21 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).    

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 2006 to May 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) in Pittsburgh, Pennsylvania. 

In January 2014, the Board remanded the case for further development, to include obtaining service treatment records, VA treatment records, and providing the Veteran with a VA examination.  


FINDINGS OF FACT

1.  The Veteran's only service-connected psychiatric disorder is PTSD. 

2.  For the entire period on appeal, the lay and medical evidence shows that the Veteran's service-connected PTSD resulted in an occasional decrease in work efficiency and intermittent periods of inability to perform occupational task, but not in reduced reliability and productivity.  

3.  The Veteran does not meet the schedular criteria for a TDIU and a referral of TDIU to the Director of Compensation Service for extraschedular consideration is not warranted.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a TDIU are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Appellant's Contentions

In a March 2018 informal hearing presentation, the Veteran's representative argued that after a nonservice-connected incident in 2015, the Veteran was treated in an acute psychiatric inpatient unit due to PTSD and psychosis, which leads to speculation as to whether this incident was an exacerbation of the preexisting TBI.  However, the claim before the Board is for a higher initial rating for the already service-connected PTSD and entitlement to a TDIU.  To the extent that the representative makes an argument regarding the Veteran's claim for entitlement to service connection for TBI, the Board notes that this claim was denied by a September 2013 rating decision and a statement of the case was issued in March 2017; however, the Veteran did not perfect his appeal with regards to this issue and it is therefore not before the Board.  As to the representative's statement that the inpatient treatment was for both PTSD and psychosis, as will be discussed in greater detail below, the objective medical evidence specifically notes that the treatment was for the Veteran's psychosis and not for his PTSD. 

Accordingly, the Board will consider and rate the PTSD symptoms during the appeal period based on the evidence of record, regardless of the reason for any improvement or worsening.

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016). 

II. Initial Rating for PTSD - Applicable Laws, Regulations, and Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C. § 1155 (2012).  Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).

Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him or her through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted when the psychiatric condition produces occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating is warranted when the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Secretary of VA recently amended the portion of the Rating Schedule dealing with psychiatric disorders and the associated adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the DSM, Fifth Edition (DSM-5).  However, the amended provisions do not to apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  This appeal was initially certified to the Board in May 2014.  Therefore, the pre-August 2014 version of the Rating Schedule and DSM-IV apply.

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.

III. Factual Background and Analysis

The Veteran's service-connected PTSD is rated as 30 percent disabling pursuant to DC 9411, effective May 28, 2011 (the day following the Veteran's discharge from active duty).

After a careful review of all evidence, both lay and medical, the Board finds that the weight of the evidence is against a finding that the Veteran's PTSD met or approximated the criteria for a rating higher than 30 percent.

Turning to the evidence, service treatment records dated in February 2011 noted dysthymic affect initially, appropriate to anxious mood.  The Veteran denied suicidal ideation, and there was no evidence of any delusions or hallucinations.  In March 2011, the Veteran reported that emotional problems such as feeling depressed or anxious made it somewhat difficult for him to work, take care of things at home, or get along with other people.  The Veteran noted that he was "not at all" bothered by little interest or pleasure in doing things, and felt down, depressed, or hopeless "a few or several days."  The Veteran also denied any suicidal ideations or any thoughts or concerns that he might hurt or lose control with someone. 

In June 2011, one month after separation, he had good affect and mood.  At the same time, he was also provided with a VA "stress disorder" VA examination, where it was noted that the Veteran never required psychiatric hospitalization, but received outpatient mental health treatment through military.  This treatment consisted of individual counseling and psychotherapy, but no group work nor prescription for psychotropic medication.  The only diagnosis rendered was "adjustment disorder."  The Veteran arrived to the appointment appropriately dressed and adequately groomed.  His affect was stable throughout the course of the examination and reflected no more than a mild decrease in range and intensity.  There was no evidence of delusional ideations, hallucinatory perceptions, obsessive/compulsive tendencies, or panic attack symptomatology.  The Veteran denied any past or present suicidal or homicidal ideations.  

In regards to PTSD-related symptomatology, the examiner noted difficulty going to sleep and remaining asleep, and often awakening by being "startled" (which the Veteran believed was a nightmare, but could not recall any of his dreams).  The Veteran denied any flashbacks, but acknowledged being somewhat hypervigilant and more "jumpy," especially when driving in heavy traffic, or if he is in a crowded public setting such as a shopping mall, without an "opportunity to walk away or otherwise escape."  The Veteran denied any extreme reactions to loud noise.  The examiner further noted that the Veteran did not actively avoid conversations about his military experiences, and while he did not go into depth when watching the news, he also did not avoid it.  The Veteran noted that he believed that he demonstrated more irritability when he was in Texas, and that the "slower pace" in Pennsylvania has been "less problematic and more relaxing" for him.  He denied difficulty showing or receiving affection.  The examiner confirmed a diagnosis of PTSD and assigned a GAF score of 65, indicating that this score falls within the central limits of what is qualitatively defined as "some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships."

In terms of social impairment, the examiner noted that the Veteran had a positive relationship with both parents as well as his brother.  This examiner also noted the childhood head injury, and while the Veteran indicated that while he was a bit slower growing up, he did not need to repeat any grades and was able to obtain his Bachelor of Arts degree in English with a 3.0 grade point average.  

In terms of occupational impairment, the examiner noted that the Veteran was independent with all routine activities of daily living, to include dress and personal hygiene, as well as driving a motor vehicle, and assisting as needed, with household chores and responsibilities.  Though, the examiner noted that it was not possible to assess the impact of the Veteran's PTSD on occupational functioning, since he has had no gainful employment since his recent discharge from the military.  The examiner conclude that interpersonally and socially, however, when considering interactions with others within the general public and those with his family, it would be perceived that the impact of any PTSD as being no more than mild in severity.

In his January 2012 notice of disagreement, the Veteran stated that he disagreed with the assigned 30 percent disability rating, and indicated that the PTSD disability rating failed to conduct a review and analysis for possible TBI.  He further noted that his August 2010 in-service evaluation reports show that he was "stressed," and he sought help from the Combat Stress Center several times.  He concluded his PTSD symptoms were worse than currently shown, and were "amplified by" the TBI.  In a statement in support of claim dated in May 2012, the Veteran indicated that he believed his TBI resulted in symptoms such as depression, anxiety, and hypervigilance while conducting routine tasks, as well as acute agoraphobia.  

In a correspondence dated in August 2012, received along with the Veteran's substantive appeal (VA Form 9), it was noted that the Veteran associated symptoms of "uncontrollable actions by hands.  Apparent and often with severity depending upon mental stress situations," constant handling of objects with hands while performing any function, broken thought while driving (such as missing exits), irrational comments during any activity, easily heightened response, frequent panic attacks (in response to issues on TV), self-isolation for days and avoidance of social gatherings, and severely reduced confidence levels.

A Polytrauma consult dated in October 2013 noted that the Veteran's memory issues are intensified by his anxiety/panic attacks.  It was further noted that the Veteran's PTSD manifested by sleep impairment, depression, anxiety, and irritability.  The Veteran admitted to panic attacks, where his heart rate increases and he becomes animated or euphoric, and constantly watching things.  His father reported isolation, rambling, lack of confidence, alarming responses, and hypervigilance.  The impression noted PTSD/panic attacks, which required referral to psychiatry. 

A VA psychology consult dated in November 2013 shows reports of memory loss such as people's names, appointment dates and times, but note that the Veteran was able to attend to personal needs such as dress and grooming.  At the time, the Veteran resided with his father after his parents' divorce and noted some conflict with his mother, but had a positive relationship with his father and brother.  The Veteran was appropriately dressed and groomed.  He had stable affect, appropriate in range and intensity, and congruent with mood.  Upon cognitive testing, the psychologist noted the presence of residual cognitive compromise, and noted that although PTSD can further "tax him from a cognitive perspective," the overall evaluation would infer a more neurogenic etiology to account for his current cognitive issues, such as the numerous blows to the head, which began at age three.  While taking into consideration both the Veteran's ongoing cognitive and psychological issues in conjunction with his PTSD, the psychologist assigned a GAF score of 61.  Based on the results of this assessment, the psychologist recommended academic accommodations to eliminate any impact of any disability that would unfairly restrict the Veteran.  A VA social work note dated in April 2014 noted "flat affect today."

In February 2015 to March 2015, the Veteran received inpatient treatment for psychosis at the VA.  The primary diagnosis leading to the inpatient treatment was psychosis, NOS, with an indication of secondary diagnosis of PTSD by history.  During this time, PTSD screens noted that the Veteran reported being constantly on guard, watchful, or easily startled, as well as feeling numb or detached from others, activities, or his surroundings.  The mental health professional noted "positive for PTSD screen."  However, the mental health professional noted "no active PTD symptoms, outside what is better explain by above psychotic process," and indicated "treat psychosis first."

A letter dated in April 2015 noted that the Veteran was participating in the psychosocial residential rehabilitation treatment program at the VA due to mental health, and the Veteran was noted to participate in individual therapy to address his diagnosed PTSD.  His March 2015 admission assessment noted symptoms of emotional distress, anxiety, panic, hopelessness, insomnia, pain, and recent hallucinations.  During this time, it was also noted that his affect was flat, and his mood described as "ok, fine."  He denied suicidal or homicidal thoughts.  The Veteran also reported feeling detached from others, activities, and his surroundings. 

His March 2015 discharge note indicated that symptoms associated with his psychosis included visual and auditory hallucinations, paranoid ideation, and disorganized tangential thought.  However, the mental health professional specifically noted "this presentation is not consistent with PTSD," and while "he may or may not have PTSD independent of this, he appears to be experiencing primarily psychotic process at the present."  During a mental health group session in May 2015, the Veteran denied any suicidal or homicidal thoughts, and an additional mental health note during that time shows that the Veteran displayed a euthymic mood with congruent affect. 

Subsequent to the Board's January 2014 remand, the Veteran underwent a VA examination in February 2016, in order to assess the current severity of his PTSD.  The examiner confirmed a diagnosis of PTSD, TBI, and unspecified psychotic disorder.  However, the examiner noted that it was possible to differentiate what symptoms are attributable to each diagnosis.  Specifically, the examiner noted that auditory and visual hallucinations as well as paranoid ideation were a part of the psychotic disorder.  The Veteran's PTSD was noted to be manifested by hypervigilance, avoidance, heightened startle, irritability, and anxiety.  With regards to the Veteran's TBI, the examiner noted that it was not possible to differentiate the symptoms, indicating that the Veteran had a preexisting head injury with notable changes in the brain on an MRI, thus, it was not clear what symptoms were secondary to or exacerbated by the preexisting injury versus specific to the service related TBI.  It was noted that the Veteran reported mild memory impairment in the past.  The examiner noted that the only symptom that actively applies to the Veteran's PTSD diagnosis was anxiety. 

It was noted that the Veteran presented neatly attired in no apparent distress, there was no evidence of psychosis, and the Veteran denied any symptoms of psychosis, denying any hallucinations, paranoia, or delusions.  He reported good appetite, and overall good mood.  He denied suicidal ideation (past or present), or ideation to hurt others.  It was noted that he did not own any firearms and was not engaged in any reckless behavior. 

In terms of social impairment, the examiner noted that the Veteran was residing in the Veteran's Place for the past seven months and previously lived with his father.  The records show that he was able to make friends and socialize at the Veteran's Place, and has adjusted well.  It was noted that he shares a room with a roommate and it appears to be going well.  He reported on going contact with his father and limited contact with his mother.  He also had limited contact with his brother, but this was as a result of the brother being in the Army.  The Veteran was never married and had no children, noting that romantic partners are not allowed in the Veteran's Place.  

In terms of occupational impairment, the examiner noted that post-discharge, the Veteran was part of the National Guard and worked part time in an aviation unit as executive officer for a forward support company.  He worked from August to September 2015 for an insurance company doing sales, but this did not fit his skills or personality.  Most recently, he worked doing commission sales work, but left because he was not achieving his goals, which was confirmed by feedback from his supervisors.  The Veteran reported that he was not able to "push" as much as he needed to.  At the time of the examination, the Veteran was taking online courses for a Master's degree in transportation logistics management.  The Veteran was frustrated that he was not able to find work, and stated that he was told "he is overqualified."

The examiner concluded that the Veteran's PTSD manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The examiner further noted that for the level of occupational and social impairment, it was possible to differentiate what portion of the occupational and social impairment was caused by each mental disorder.  Specifically, it was noted that that Veteran did not experience any psychotic symptoms since his discharge in March 2015, and as such, the psychotic disorder would not interfere with vocational functioning at this time.  Furthermore, the examiner noted that the Veteran was able to attain a MBA degree with a grade point average of 3.5, as well as continued to attend school online; therefore, his TBI also had no effect on his ability to function vocationally.  

Lastly, the examiner indicated that the Veteran continued to report some symptoms consistent with PTSD, but his symptoms were relatively infrequent and mild, and overall his PTSD is "judged to be mild."  The examiner further stated that the Veteran could relate only one significant trauma he experience, when he was about 800 meters away from an IED, but did not see death and denied that he felt particularly fearful of his own death.  Such trauma was noted to be consisted with a diagnosis of mild PTSD.  The examiner again stated that while the Veteran had a diagnosis of Psychotic Disorder, NOS, it was not related to his military service, but rather speculated to be secondary to a preexisting head injury he had as a child.  

VA mental health note dated in April 2016 indicates that the Veteran participated in a group discussion regarding anger management.  His mood was euthymic and his affect was congruent with mood.  His diagnosis was schizophrenia, unspecified.  The Veteran denied any suicidal or homicidal thoughts. 

 "When it is not possible to separate the effects of the [service-connected condition and the non-service-connected condition], VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.  61 Fed. Reg. 52698 (Oct. 8, 1996)."  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Board thus attributes psychiatric signs and symptoms to the Veteran's PTSD, except where they have been clearly attributed to a nonservice-connected condition.

The symptoms associated with the Veteran's service-connected PTSD for the entire period on appeal include anxiety, panic attacks weekly or less often, chronic sleep impairment, depressed mood, mild memory loss (such as forgetting names, directions, recent events), occasional flattened/ dysthymic affect, hypervigilance, some isolation, irritability, avoidance, and heightened startle.  More severe symptoms such as hallucinations and delusions were specifically associated with the Veteran's nonservice-connected psychosis.  Notably, the February 2016 VA examiner specifically noted that symptoms can be differentiated, and concluded that the Veteran's PTSD manifested by symptoms of hypervigilance, avoidance, heightened startle, irritability, and anxiety, with the latter being noted as the only "active" symptoms at the time of the examination.  

The Board further acknowledges that flattened affect was noted during the Veteran's inpatient treatment for his nonservice-connected psychosis, and the only other incident where flattened affect was noted in April 2014 was an isolated incident, and the evidence shows that his affect was congruent with his mood, but without indication of flattened affect.  Furthermore, regarding the Veteran's reports of panic attacks when watching certain TV shows, as well as additional indications of panic and anxiety related to his PTSD, the Board notes that such attacks were never noted to occur more than once a week or be continuous in any way.  Moreover, throughout the pendency of the appeal, the Veteran continuously denied suicidal and homicidal ideation and was noted to have good hygiene and appearance.  The mental health professionals who treated the Veteran throughout the pendency of this appeal were all in agreement that his PTSD manifested by only mild symptoms, which the Board finds are properly contemplated by the assigned 30 percent rating criteria. 

Based on the foregoing, the Board concludes that an initial rating higher than 30 percent is not warranted.  As such, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

IV. TDIU

In January 2014, the Board remanded a claim for entitlement to a TDIU for further development, to include obtaining additional evidence form the Veteran with regards to the effect of his service-connected disabilities on his ability to obtain and maintain gainful employment.

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  

The ultimate issue of whether TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. 
App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Here, the Veteran is in receipt of a combined 40 percent rating from May 28, 2011, based on PTSD (30 percent); residuals of a right ankle sprain (10 percent); and noncompensable ratings for left leg laceration scar and radiculopathy/neuropathy of the right leg.  Accordingly, the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) are not met. 

In addition, the Board finds that referral for extraschedular consideration of a TDIU is not warranted.  

After discharge from service in May 2011, in June 2011, the Veteran underwent a VA general medical examination where the examiner noted that he was trying to find gainful employment, and was able to complete his activities of daily living and instrumental activities of daily living.  From July 2011 until October 2014, the Veteran worked part time with the National Guard in an aviation unit as an executive officer for a forward support company.  A VA psychology consult dated in November 2013 indicates that the Veteran finished high school as an "average to above average" student, had a Bachelor of Arts degree in English, and recently obtained an online Master of Arts degree in Business Administration with a 3.5 grade point average.  In January 2014 correspondence, the Veteran stated: "Job performance not available due to inability to obtain employment, but anticipate shutdown and low performance in 'stressed' situations."  He worked from August to September 2015 for an insurance company doing sales, but this did not fit his skills or personality.  

At the February 2016 examination he reported that most recently, he worked doing commission sales work, but left because he was not achieving his goals.  At the time of the examination, the Veteran was taking online courses for a Master's degree in transportation logistics management, but was frustrated that he was not able to find work, and stated that he was told "he is overqualified."  An April 2016 "Homeless Program Note" indicates that the Veteran continued to look for employment.  The Veteran attended job fairs and reported that he applied to various jobs, and on one occasion, the human resource representative mentioned another position, similar to transportation manager, which was more appropriate for the Veteran.  The vocational development specialist who assisted the Veteran indicated that his resume revealed very spotty employment for the previous two years, and as the writer of the note, this appeared to be the most significant hurdle to gaining interview opportunities. 

Both the June 2011 and February 2016 VA examiners concluded that the Veteran's PTSD had only mild effect on his ability to work.  

The 2016 examiner also opined that the Veteran's other service-connected disabilities (residuals of a right ankle sprain, left leg laceration score, and right leg radiculopathy/neuropathy) did not render the Veteran unable to secure and follow a substantially gainful occupation.  In regards to the Veteran's left leg laceration scar, it was noted that it did not manifest by pain, numbness, or loss of motion to the left knee, and while on examination of the car it was purplish in color, it was not adherent to underlying tissues, and did not interfere with the range of motion of the left knee.  In regards to his residual of a right ankle disability, it was noted that throughout the appeal period, the Veteran stated that he was able to complete all of his activities of daily living and instrumental activities of daily living.  Also, while the Veteran complained of pain in the right ankle in 2011, a review of the record from the previous two years did not show any reported problems associated with the right ankle.  Lastly, a review of the record with regards to the Veteran's right leg radiculopathy/ neuropathy from the previous two to three years did not list the radicular pain he reported in 2011, and there were no recorded complaints concerning this issue.  

Lastly, in its January 2014 remand directives, the Board asked that the RO provide the Veteran with appropriate notice of how to substantiate a claim for entitlement to a TDIU, and provide him with VA Form 21-8940 in connection with the claim, as well as request that the Veteran supply the requisite information.  This development was accomplished in October 2014; however, the Veteran failed to submit the TDIU application form or any supportive evidence.

Accordingly, while the Board recognizes that the Veteran's service-connected disabilities may impact his ability to do certain types of work, the evidence does not show that he is precluded from obtaining and maintaining any substantially gainful employment.  To the extent that his service-connected disabilities affect his employability, the schedular ratings assigned for his various disabilities compensate him for such impairment.  Indeed, disability ratings are intended to compensate impairment in earning capacity due to a service-connected disability.  38 U.S.C. § 1155 (2012).  Thus, referral for extraschedular consideration of a TDIU rating is not warranted.  38 C.F.R. § 4.16(b).  As the Veteran does not meet the schedular requirements for a TDIU and referral is not appropriate in this case, entitlement to TDIU must be denied.

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial rating in excess of 30 percent for PTSD is denied. 

Entitlement to a TDIU is denied.



____________________________________________
LAURA E. COLLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


